 CON I NI N I AI. KlI(IlI-N (O()RPlContinental Kitchen Corporation aind IntlernationalUnion of Electrical. Radio and Machiie Vorker,AFl-(IO()-ClC. (Cases 25 (A 100 () an1d 25 R(6844November 30,() 1979gaining or other mutual atitd or protection as guaran-teed hb Section 7 of the Act, or to refrain from an orall such activities."2. Substitute the attached notice for that of theAdministrative I aw Judge.APPL NIX)X[)FISIO(N AN I ()OR[)FRB Ml -RS Pi I ), MtN' R'I\I, \NI) FRI I Sl)\I On July R18. 1979. Administrative l.ax Judge lenr!1. Jalette issue d the att;ichIed [ecision1 in this pro-ceeding. Ihereafter. Respondent anll the ;GeneralCounsel filed exceptions and supporting brils.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached I)ecision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative I.am Judge ad toadopt his recommended Order, as modified herein.2OR[)ERPursuant to Section 10(c) of the National ahborRelations Act, as amended, the National I.abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified he-low, and hereby orders that the Respondent.Continental Kitchen Corporation, Shelbhyville, Indi-ana, its officers, agents. successors, and assigns. shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 1(f):"(f) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist theabove-named labor organization, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, and to engage inconcerted activities for the purpose of collective bar-' Respondent has excepted to certain credihility findings made h) the Ad-ministrative L.aw Judge. It is the Board's estahlished policy not to overrulean adminisirative law judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrect Standard Dry WaIll Products, Inc.. 91 NLRB 544(1950). enfd 188 iF2d 362 (3d Cir 1951). We have carefull examined therecord and find no hasis for reversing his findings2 In par. I(fI of his recommended Order, the Administrantve l.a' Judgeprovided that Respondent shall cease and desist from "in any hke r relatedmanner" interfering with, restraining, or coercing emploNees in the exerciseof their protected Sec 7 rights. However. in light of' our recent Decisio inHickmot Foodn Inc. 242 NIRB 1357 (19791. the Order and ntice shouldhe broadened to read "in any other manner" because Respiondent ,ls Ilundto have engaged in egregious and widespread misconduct which denimn-strated a general disregard for the emplosees' fundamental sIlitutorN rightsNotl I( l() 1l (IIl SlP()S II ) () RI)I-R (It 111NAII()NAI. [AB()R RI I I()NS B()ARI)A\n Agency of te nited States (overnmentAfter a hearing at t hich both sides had the opportu-[Iit\ to present their Cce, the National L abor Re-lations Board has tounl wxe violated the law and hasordered us to post this nolice.\W \ 1ii l o() solicit complaints and griev-alnces from ou or the purpose of inducing youto xwithdraw your support from. or to cease giv-ing assistance to. International Union of Electri-cal, Radio and Machine Workers AFL-CIO-('I('. or any other labor organization.WtI. 111. NO( promlise to institute, nor will weinstitute a job classification system where ourpurpose in doing so is to induce you to withdrawyour support from, or to cease giving assistanceto, the above-na med I n ion.WrI II I o( I threaten to close the plant if youselect the Ulnion to represent you.WI: Vi.. N)t denly the Union permission topost literature on the company bulletin boardwhen we permit other nonwork literature to beposted.W. 'v11.1 Nol refuse to recognize and bargainwith the above-named Union as the exclusiverepresentative of our employees in the appropri-ate unit described below.Wi Vwill. NO1 in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization, to form,join, or assist labor organizations, to bargain col-lectively through representatives of their ownchoosing, and to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection as guaranteed by Sec-tion 7 of the Act, or to refrain from any or allsuch activities.W wln.l. bargain collectively, upon request.with the above-named Union as the exclusiverepresentative of all our employees in the bar-gaining unit with respect to rates of pay, wages,hours of employment, and other terms and con-ditions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:246 NLRB No. 946 11 D(ECISIONS OF NATIONAL L.ABOR REL.AT-IONS BOARDAll full-time and regular part-time productionand maintenance employees at the ShelbyvilleIndiana, facility, including all inspectors, allspecialty department employees, all shippingdepartment employees, and all service depart-ment employees, exclusive of all sales repre-sentatives, all direct sales employees, all oficeclerical employees, all professional employees,all guards and all supervisors as defined in theAct.You are free to become and remain members ofInternational Union of Electrical. Radio and Ma-chine Workers. AFL ('10 CI.' or any other labororganization.CO()N'INI.NI A KtI'('IlN CO()RPO()RA ION)FC(' I SIONSI A11MAls I I1- I11 ( AsIHINRY L. JAIt.IitII, Administrative l.aw Judge: This con-solidated proceeding involves allegations that the above-named Respondent engaged in various acts of interference.restraint, and coercion in violation of Section 8(a)( I ) of theAct and that such unfair labor practice conduct was de-signed to destroy the above-named Union's card majorityand was therefore violative of Section 8(a)(5) of the Act andwarranted the issuance of' a bargaining order.' The unfairlabor practice proceeding was initiated by a charge filed bythe Union in Case 25-CA 1000 on July 3, 1978.2 The pro-ceeding in Case 25 RC 6844 was initiated by a petitionfiled on February 21, pursuant to which a Decision andDirection of Election was issued and an election held onMay 5, in which 35 votes were cast in favor of union repre-sentation and 39 against. Timely objections to the electionwere filed, and on June 21 the Regional Director issued aSupplemental Decision and Order and notice of hearing.On July 24 the Regional Director issued a complaint inCase 25 CA 10000 and an Order consolidating the casewith Case 25-RC-6844. On October 23, 24, 25, and 26.hearing was held in Shelbyville, Indiana.Upon the entire record. including my observation of thewitnesses, and upon consideration of the briefs of the par-ties, I hereby make the following:I The complaint originally alleged that the Union would have been desig-nated as collective-bargaining representative of Respondent's employees butfor Respondent's unfair labor practices and a bargaining order was re-quested. With his brief, the General Counsel moved to amend the complaintto conform to the proof: namely, to allege that a majority of Respondent'semployees did designate the Union as collective-bargaining representativeand requesting a bargaining order as a remedy for Respondent's unfair laborpractices. Respondent has filed no objection to the motion. The motion isgranted.2Unless otherwise indicated, all dates hereinafter are in 1978.J With his brief, the General Counsel moved for the receipt in evidence, asG.C. Exh. I I, the eligibility list used in the election of May 5. for the purposeof establishing that one Larry Woosley should not be included in the appro-pnate unit. No objection having been made by Respondent. the document isreceived as G.C. Exh. 12 as the record indicates another document wasdesignated G.C. Exh. I1I.FINDIN(S FAt I1. I A( I UAI S' 1i N(;Respondent is an Indiana corporation with its principalplace of business located at Shelhbyville, Indiana, where it isengaged in the manutfcture and sale of cabinets. vanities,and related products.4Sometime in January the Union be-gan its organizational campaign. Thereafter, until on orabout May 5. the day of the election in 25 RC 6844. Re-spondent is alleged to have engaged in various acts of inter-tercnce, restraint, and coercion.11. IlH ,1 1+I( i1) INI I RIN(', R SIRAINI, ANI) ( )I R('IIINA. .surtcillanc, cI'he record indicates that between Januars 25 and May4, the Union held 17 meetings at the union hall in Shel-byville. Lrmployee Kay Prather testified that on the occa-sion of five of these meetings she observed Supervisor JohnNicholson drive by in a pickup truck. Each time he droveby slowly and looked toward the union hall.The union hall is located on a downtown street, andNicholson admitted to driving by it and noticing employeeson two or three occasions. He explained that the hall wason his route to pick up his wife at the beauty parlor whichwas only a block or so down the street from the union halland that he did this almost every TIhursday.I credit Nicholson and conclude that the General Coun-sel has ftailed to establish b a preponderance of the evi-dence that Nicholson was engaged in surveillance.B. Promlogouion qftUnlat'lid RuleThe complaint alleges that on or about April 15, Respon-dent promulgated an unlawful work rule prohibiting em-ployees from distributing and posting union literature andinsignia at its facilities.There is no evidence to support this allegation as phrasedin the complaint. Respondent did not promulgate any rulerelative to the distribution of literature. On the matter ofposting union literature, employee Walter Graham testifiedthat in mid-April he asked General Manager Frank Toma-cek if he could post union notices on the company bulletinboard and Tomacek said no. Tomacek testified there wasno rule relative to posting material on the board and em-ployees would post notices of various kinds without seekingpermission. He denied that Graham sought permission topost union literature and that he told him no.I credit Graham and find that he asked and was deniedpermission to post union literature. Apart from demeanor, Icredit Graham instead of Tomacek because of what I per-ceive as a lack of candor on Tomecek's part. When firstexamined under Rule 611(c) of the Federal Rules of Evi-dence, Tomacek could not recall Graham's making the re-quest, yet on examination by his counsel when recalled as awitness he not only denied Graham made the request, buteven assigned a reason for his recollection, a reason which,if true, should have been operative when he testified ini-4Jurisdiction is not in issue. Respondent stipulated that it meets theBoard's direct inflow and outflow standards for the assertion of jurisdiction612 CONTINENTAI. KITCHEN (CORP.tially. In addition, the record indicates that Tomacek con-ducted five employees' meetings, and his testimony con-cerning his lack of knowledge of union activity amongRespondent's employees at the time of the first meeting wassingularly less than candid.The record indicates that a variety of nonwork-relatednotices were posted on the company bulletin board by em-ployees at various times. In the circumstances, by treatingunion literature differently and denying Graham's request,Respondent violated Section 8(a)(1) of the Act. ChallengeCook Brothers of Ohio, Inc., 153 NLRB 92 (1965). Thatemployees were permitted to distribute union literature innonwork areas during nonwork time without interference isimmaterial.C. InterrogationEmployees Kay Prather and Caroline MacDonald testi-fied that on May 5, before the election. Foreman JimFisher, an admitted supervisor, approached them and said"how do you think it's going to go today?" Prather said shethought there was a 50 50 chance the Union would win.The complaint alleges that this innocuous conversationconstituted unlawful interrogation. Interrogation is not perse unlawful. Generally speaking, the lawfulness of interro-gation is measured according to certain criteria.' However.in my judgment, the absence of such criteria does not neces-sarily mean every question to employees is unlawful. In thisinstance the content of the question indicates at most acuriosity on the part of a supervisor about the possible out-come of an election with no element of inquiry into theemployees' union activities or desires. As a matter of fact.both employees were known union adherents. I find noth-ing coercive in the incident.Sandra Burton, a former employee of Respondent, testi-fied that, on two occasions in February. ManufacturingManager Larry Conover asked her how things were goingwith the Union, whether she thought it was going to get in,and how many she thought would be for the Union. Burtontold him over half as far as she knew. Burton asked Cono-ver what would happen, and he said the doors would beshut. that there would be no union there.Conover admitted to one conversation with Burton re-garding the Union, but he denied asking her any questions.According to him, the one conversation was actually startedby a coworker of Burton's. one Gloria Collins, who askedhim what would happen if the Union came in. He repliedthat he did a lot of the company's purchasing and knew thecompany's credit was bad because he had to buy C.O.D.and that Tomacek had trouble getting enough money tokeep the plant running as it was. If the Union came in, itwould want something, and if it cost money it could causethe plant to close.I credit Conover whose testimony was very' explicit andfind no interrogation. I further find that his remarks regard-ing possible plant closure were not violative.D. Solicitation of Grievances and Promises of BeneitsThe complaint alleges that in February. March. April.and May 4 and 8, Tomacek solicited employees to submitSrukrnes (onrtrucion Co., Inc., 165 NIRB 1062 (19671.grievances and impliedly promised employees Respondentwould institute a job classification system and other benefitsif they refrained from supporting the Union.Beginning the last of January, or the first week of Febru-ary. Tomacek had five employee meetings, three of whichwere plantwide and the last two of which were depart-mental. Tomacek did not state precisely what the purposeof the first meeting was, but he discussed various problemsfacing Respondent such as the energy shortage. deliveries tocustomers, absenteeism, and quality. He testified that at ei-ther this or the second meeting employee Sandra Burtonasked if employees could come to see him and that he saidyes, that his door was open. He indicated that if employeesgot a group together they could meet with him. He testifiedthat two meetings were subsequently held. but the recorddoes not show when or who participated. At these meetingsthere were discussions of the leaky roolf the condition ofrestrooms, and hospitalization.The second employee meeting was held in February afterthe petition was filed, and it was called to explain to em-ployees the company's financial problems. According toemployee Carolyn MacDonald. at this meeting Tomecektold the employees "we didn't need a union, we could workthings out, ourselves." "that we could come into his officeany time we wanted, to discuss anything we wanted." Ac-cording to employee Richard Dillinger. Tomacek told theemployees that employees could come in with any gripes.At either this or a later meeting, employees asked aboutjob classifications (Respondent had no system of job classi-fications) and omacek testified he told them that Respon-dent was working on job classifications. (Tomacek testifiedthat one Dr. Meyer, a stockholder of the company and for-merly an industrial engineer, had been commissioned byRespondent in November or December 1977 to set up a jobclassification system. Tomacek was uncertain whether ornot he mentioned Dr. Meyer in his talk to the employees.)According to employee Kay Prather, the issue of job classi-fications was raised at a meeting on May 4, and Tomaceksaid classifications were being checked with another com-pany in order to classify Respondent's employees.The task of setting up job classifications was completedon or about May I. and on May 8 it was announced toemployees and thereafter put into effect. As part of the jobclassification system, raises of 6 to 7 percent were granted.Prather testified that at the May 4 meeting she askedabout the plant's leaky roof and that Tomacek said if saleswere up in May, Respondent would fix the roof. EmployeeCarolyn MacDonald gave similar testimony, but could notfix the date of the meeting.The foregoing represents essentially all the evidence rel-evant to a determination of the allegations of unlawful so-licitation of grievances and promises of benefits.The Board has long held that the solicitation of erlployeegrievances during an organizational campaign is unlawful.'However, the principle that an employer violates the Actwhen he solicits employee grievances during an organiza-tional campaign is not a principle of per se application:rather. it comes into play "where, as here, an emploer...has not previously had a practice of soliciting employeegrievances or complaints .... Reliance Electric Compwal,n.Eagle -Picher Ilnlirterl Inc, 171 NI.RB 293 ( 1968).613 I) E('ISIONS OF NATIONAL. I.ABOR RI.A IO)NS BOARI)191 NLRB 44, 46 (1971). Moreover, the solicitation of em-ployee grievances may also be held to have been violativeof the Act even though the employer may not have prom-ised to remedy the grievances and may even have expresslydisclaimed making any promises.'Applying the foregoing. it appears to me that there issubstantial evidence to support a finding that Respondentdid solicit grievances under circumstances warranting animplied promise to remedy them in order to dissuade em-ployees from supporting the Union. In the first place. I ampersuaded and find that Sandra Burton's inquiry aboutcoming in to see Tomacek occurred at the February meet-ing after the filing of the petition. Tomacek himself testifiedit was possibly that meeting, and the inquiry was a naturalresponse to Tomacek's statement at the February meeting,as described by MacDonald, that the employees did notneed a union and could work things out themselves. By thatstatement. Tomacek invited Burton's inquiry and set intomotion the discussions that followed about working condi-tions. In the circumstances, including the the fact that thereis no evidence that an open-door policy had previously ex-isted or that employees had been urged to come to the officeto discuss their problems, and the fact that the invitationwas extended coincident with the Union's filing of the peti-tion, a finding is warranted that there was an implied prom-ise that such grievances would be remedied. The implica-tion was reenforced by Respondent's literature toemployees dated March I (G.C. Exh. I) wherein Respon-dent stated, inter alia, "There are a number of reasons whyI don't feel a union would be good for any of us at this time.As many of you are aware, we are making every effort toanswer your questions and solve the problems as theyarise."One such problem was evidently the condition of thecafeteria where improvements were made. Another prob-lem was the absence of job classifications, a concern whichwas voiced as a result of Tomacek's invitation, and as towhich the employees were told that a job classification sys-tem would be put into effect. Respondent defends this con-duct on the uncontradicted testimony of Tomacek and Dr.Meyer that the decision to institute a job classification sys-tem was made prior to, and was unrelated to, the Union'sorganizational campaign. The fact that it is uncontradicteddoes not mean that it must be credited, and I do not creditit, because it is evident that a job classification systemwhich, according to the timetable followed by Respondenttook 6 months to prepare and which resulted in wage in-creases of 6 to 7 percent. is a matter which is not decided onwithout some extended discussion, particularly when finan-cial conditions are as bad as depicted by Tomacek. Yet,neither Tomacek nor Dr. Meyer could specify preciselywhen this decision was made. The best they could specitfwas that it was in November or December 1977. cannotbelieve that a decision of this importance could have beenmade without more exact specification of the date and cir-cumstances under which it was made.On the basis of the foregoing, I find that Respondentsolicited employee grievances under circumstances warrant-ing a finding of an implied promise to remedy them and'Landis Tool Company. Dision Iof irton Indusrus. 190 Nl.RB 757(1971), enfd. 460 F.2d 23 (3d (ir. 1972).under circumstances warranting a finding that the purposethereof was to dissuade employees from supporting theUnion. The circumstances also warrant a finding not onlythat the promise to institute a job classification system wasmotivated by a purpose to dissuade employees from sup-porting the Union. but also that the implementation of thepromise on May 8 was unlawful.?I do not, however, find that the promise to fix the leakyroof was unlawful. Clearly, it would be to the employer'sown interest to fix a leaky roofx: and Tomacek's reply to thisinquiry about the roof reflected that the repair was condi-tioned on sales and unrelated to the employees' support ofthe Union.E. Threats of Plant ClosureI'he complaint alleges that about 2 weeks before the elec-tion, Supervisor James Fisher threatened employees withplant closure if they supported the Union. The allegation isbased on the testimony of employee Paula Shepard that ashort time before the election she and employees CarolynMacDonald Kay Prather, and Tammy Elliott were calledinto Fisher's office where he repeatedly told them that if theUnion got in, Reed would pull his money out of the Com-pany and the doors would close. (Reed was Respondent'sprincipal stockholder.)Fisher admitted to a conversation with the four employ-ees named above and testified its purpose was to discussproductivity. On direct examination, he was not askedwhether he made the statement attributed to him by Shep-ard. All he could say was that he could not recall whetherthere was any talk of the Union. Nor could be recall anyoneasking him what would happen if the Union got in. (Shep-ard had not testiied anyone asked such a question.) In an-swer to my question, he emphatically denied telling the em-ployees the plant would close if the Union came in.However, this was not precisely the statement Shepard at-tributed to him, and while that denial could be construed asa denial of the statement attributed to him by Shepard, onecould also fairly conclude that Shepard's testimony was notcontradicted. In any event. Shepard appeared to me to be atruthful witness, and there is nothing in the record to sug-gest a motive on her part to single out Supervisor Fisherand falsely attribute to him the statement here in question.Moreover, the statement is consistent with statements ofTomacek hereinafter discussed. For these reasons, I creditShepard and find that Fisher's remark constituted an un-lawful threat in violation of Section 8(a)( 1) of the Act.9The complaint alleges that in February, March, April.and on May 4, Tomacek threatened employees with plantclosure if they supported the Union. The allegation appearsto be based on statements of Tomacek in the course of thelive employee meetings he held and on company literaturedistributed to employees during the preelection period.Although the complaint does not allege that the mplementation asunlawlill. the matter was ully litigatedIn crediting Shepard, I have c.onsidered the fact that Prather. MacDon-ald, and Elliolt, who were also present when Fisher made the threat, alsotestified and ere not asked abhout this incident by the G;eneral (ounel.True, they testified before Shepard and the General Counsel represented thatShepard's testimony was newly discovered, hut they could have been re-called. I deem the (ieneral ('Counsel's failure to doi so insufficient to overcomelmy stated reasons or crediting Shepard614 CON NI INITAI KI T(11 N ('O)RP'I find no threats of plant closure in Respondent's cani-paign literature, nor do I find that the statements containedtherein exceed the limits permitted under Section 8(c) of theAct.As to omacek's statements at the employee meetings.the General 'Counsel's witnesses gave te tollowing testl-mony:Kayi Prather. At the Ma 4 meeting. Tomacek saidthat if the union got in that he would have to close thedoors, no ifs, ands or huts about it: that Respondentwas owned by four stockholders and that one of them.Bob Reed, would pull his shares out if the union got nand as a result the doors would he closed: that Respon-dent could not afford to pay union wages and the costof a uni(,n and if the union wanted to come into ('on-tinental Kitchens the doors would he closed.Carolvn MacDonald: Tomacek said that there wartfour stockholders of the ('ompan' and the majoritstockholder, Bob Reed. would take his money ut otfthe plant if the Union got in: that if the union gets in.the company would close: that the company didn'thave any money to spend, that it hat] lost money dur-ing the preceding four years, and that if the Union gotin and made demands that the compan\ could notmeet, the company would close.Russel Reneau: Tomacek said that if the union got inthey would have to shut the plant down, because theNwould be asking for more money and the companycouldn't afford it; that if the Union did get in theywould have to shut the plant down.Tomacek denied stating at any of the employee meetingsthat if the Union came in the plant would close. Accordingto him at the second and third meetings of employees. heexplained the problems facing the Company, that it was inan unsound financial situation and that any demands of amonetary nature could cause serious problems. Hie testifiedthat at the departmental meetings he told the employees hewanted to make sure they understood the company's finan-cial position. In the process of doing so, he explained thatthe Company had four stockholders and that money wasavailable to the Company either through them or throughbanks, but that the banks would not lend the company anymore money. He also explained that the major stockholderwas wealthy and would continue putting money into thecompany, provided he thought it was a good investment.and that if the Union made demands that would cause"bumps in the road" that would make it more difficult tocontinue to survive, to keep the Company going: and thatthe Company had a deficit of $488,270 in 4 years of opera-tion and had finished in the black in April 1978, but with aprofit of only $19,350. He further testified that at the May 4meeting he told the employees that the company's bookswere open for inspection and they could get their own audi-tor to inspect them. He told them they should vote as theyfelt; however, he wanted to make sure they understood thecompany's financial position. He had prepared a statementshowing the company's operations since it started and hepassed it around. He explained that the Company wouldnegotiate in the event the Union was selected, but that oucannot get blood out of a turnip. At one of the meetings hetold the employees that if Bob Reed pulled out, the otherthree stockholders could not financiallM continue the busi-ness.he first issue to he decided relative to the foregoing iswhether or not in any of the meetings held by omacek hetold the employees. in haec ierhba. that if the Union got in,the plant would close. I conclude Tomacek did not do so.;and that the testimony of the General Counsel's witnessesthat he did so reflects their interpolation of lomacek's re-marks rather than his actual statements. I find that anyreferences he made to plant closure were in the context ofeither explaining Respondent's poor financial condition orexplaining Respondent's dependence on Bob Reed. As tohis statements concerning Respondent's financial condition.there is no contention they were false, and Tomacek evenoffered a financial report to the employees to substantiatethem. In the circumstances, including the fact that the dataaccumulated by Respondent on the Ulnion's history ofstrikes was also not shown to be false, I find that omacek'sremarks were based on objective facts of demonstrablyprobable consequences beyond his control rather than athreat to take action solely on his own initiative."'Ihe fitregoing does not apply to lomacek's statementsabout Reed. In this regard, I find that Tomacek's state-ments constituted threats of plant closure if the nion gotin. Ilomacek admitted that he told the employees of thecomposition of stock ownership of the Company, that theCompany could not continue if Reed pulled his money out,that Reed would continue putting money in providing hethought the Company was a good investment. He clearlyimplied that in Reed's eyes a plant with a union was not agood investment. his was, in effect, a threat to close theplant if the Union came in. I find that Respondent therebyviolated Section 8(a( I) of the Act.tll. 11t AILEGiED 8(a)(5) VIOA()IAINSThe complaint, as amended, alleges that since on orabout April 10 the Union has been designated by a major-ity of the employees in an appropriate unit as their repre-sentative for the purpose of collective bargaining, that on orabout April 10 the Union requested Respondent to bargainwith it and that Respondent refused. Based on these allega-tions and the unfair labor practices of Respondent as de-scribed earlier. the General Counsel asserts that a finding iswarranted that Respondent violated Section 8(a)(5) of theAct and that a bargaining order is appropriate pursuant tothe principles of N.L..R.B. v. (;i.ssell Packing Co., supra.The demand for recognition and refusal were establishedby the Union's letter of March 21, mailed on April 6. andreceived on April 10, to which Respondent did not reply.As to the appropriate unit, the parties stipulated that theunit described in the complaint as hereinafter set forth wasappropriate. The parties further stipulated that as of April10, the appropriate unit consisted of 89 employees.) As tothe U. nion's majority status, the record indicates that 50.V I RR v (Giel Packing Co. In,' 395 U.S. 575. 618 6t9 (1969):(o/ul. I.. 221 NRB 8990 905 (1975}i Respondent would add one l.arry WoosleN to the unit, hut the recordindicales that he had not worked for Respondent after he week endingMarch 10. and his name awa satrcken rom the eligihlit list n the election in25 R( 6844 bh aigreemenl of the parties I find thal Wowsle? was not part ofIhe appropriate linit on April 10h615 DE('ISIONS OF NATIONAL. LABOR R:L.ATIONS BOARDIunit employees had executed cards prior to April 10 whichauthorized the Union to act as their collective-bargainingrepresentative. Respondent contends that 16 of those cardswere improperly received into evidence because they werenot properly authenticated; i.e., the person who authenti-cated the cards had received the signed cards from the indi-viduals whose names appeared thereon, but had not wit-nessed the actual signing. I find no merit to the contention.'In short, the record establishes that, as of April 10, amajority of Respondent's employees had designated theUnion as their collective-bargaining representative in anappropriate unit, the Union requested and was refused rec-ognition, and such refusal occurred in the context of unfairlabor practices. In these circumstances, a bargaining orderis warranted if the unfair labor practices are deemed suffi-ciently serious or pervasive that the possibility of erasingthe effects of such practices and insuring a fair election bythe use of traditional remedies, though present, is slight andemployee sentiment once expressed through cards would.on balance, be better protected by a bargaining order."In my judgment, Respondent's unfair labor practices asherein found were both serious and extensive. Threats ofplant closure strike at the very heart of employee concerns.job tenure, and by their very nature tend to coerce employ-ees from exercising their Section 7 rights. There are fewunfair labor practices as effective in cooling employee en-thusiasm for a union as a promise to remedy grievanceswhich have prompted employee interest in the union in thefirst place. Respondent was guilty of both varieties of con-duct. Moreover, its conduct extended to the entire laborforce through a series of speeches to a captive audience.The proof of its effect on employees can be seen from thefact that of the 50 signed cards, only 9 were signed afterFebruary when Respondent began its unfair labor prac-tices. One could argue that the effect of this conduct can bedissipated by traditional remedies; yet, how does one undothe fact that since about May 8 the employees have enjoyeda job classification system implemented by a 6 to 7-percentwage increase? As to the threats of plant closure, how doesone assure employees that the principal stockholder will notdecide to withdraw from the business if they select theUnion to represent them? In my judgment, the institutionof the job classification system cannot be undone and thenecessary assurances cannot be obtained through tradition-al remedies. In order to protect the Section 7 rights of theemployees, the sentiments once expressed through cardswould, on balance, be better protected by a bargaining or-der. I shall so recommend.IV. Ill OBJE(TIONSBefore the Board will issue a bargaining order based onauthorization cards where there has been an election pursu-ant to a representation petition, timely objections to con-duct affecting the results of the election must have beenfiled and have been found meritorious so that the electionresults are set aside. Irving Air Chute Companv. Inc., Mara-thon Division, 149 NLRB 627 (1964). As noted earlier, arepresentation petition was filed in this case and an election12 The Stride Rite Corporation, 228 NLRB 224 (1977).1 Gissel, supra at 614, 615.was held. hereafter, the Union filed timely objections toconduct affecting the results of the election asserting as ob-jectionable conduct the following:I. The Employer solicited employee grievances andmade expressed and implied promises of new benefitsin order to discourage employee support for the Union.2. Through its campaign literature, captive audi-ences speeches and other communications, the Em-ployer conducted a campaign of fear and intimidationby constant prophecy of strikes and violence as inevita-ble results of a Union.3. The Employer repeatedly threatened to move orclose the plant if the employees selected the IUE astheir collective bargaining agent.4. The Employer solicited employees in an attemptto form an anti-lUE "independent" Union.5. The Employer enforced a discriminatory "No-Distribution, No-Posting Rule" concerning pro-unionliterature and signs, while it allowed the posting of"Vote No" signs throughout its plant.'"In light of the findings above of Respondent's seriousunfair labor practices in the period between the filing of thepetition and the election, extensive discussion of the objec-tions is not necessary.Objection I is sustained for the reasons given earlier re-specting Respondent's solicitation of grievances and thepromise to institute a job classification system.Objection 2 is overruled as neither the campaign litera-ture nor Tomacek's speeches contained statements on thesubject of strikes and violence which warrant a finding thatthere was interference with the election.Objection 3 is sustained for the reasons given above re-garding Tomacek's statements about stockholder Reed.Objection 4 is overruled as the evidence is insufficient tosupport a finding that Respondent attempted to form ananti-IUF "independent" Union.Objection 5 is sustained for reasons given above relativeto Graham's request to post union literature.On the basis of the foregoing, I shall recommend that theelection be set aside, and, in view of the recommendationthat a bargaining order be issued, I shall recommend thatthe petition for election be dismissed.V. 'tiI: 1111;:1('1 OF 0'I UNFAIR ABR .AR PRA(I(ES UP()N('OMMIR('.The activities of Respondent set forth in section 1, above,occurring in connection with the operations describedherein, have a close, intimate, and substantial relationshipto trade, traffic. and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.Til- REMEt)YHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(I) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act, including, for reasons setforth above. a recommendation that Respondent be or-14 A sixth objection was overruled by the Regional Director and is notbefore me for consideration.616 CONTINENTAL KITCHEN CORP.dered to recognize and bargain with the Union as the repre-sentative of its employees to remedy the serious unfair laborpractices which it committed by which it has renderedslight the possibility of holding a fair election.CON( U SIONS ()t LwI. Continental Kitchen Corporation is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union of Electrical, Radio and MachineWorkers. AFL CIO-CLC, is a labor organization withinthe meaning of the Act.3. All full-time production and maintenance employeesat Respondent's Shelbyville. Indiana. facility. including allinspectors. all specialty department employees, all shippingdepartment employees, and all service department employ-ees, exclusive of all sales representatives, all direct sales em-ployees, all office clerical employees, all professional em-ployees, all guards and all supervisors as defined in the Actconstitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.4. By soliciting employee grievances in a manner andunder circumstances implying that employees did not needa union to redress their grievances, by promising to insti-tute, and instituting, a job classification system to dissuadeemployees from supporting the Union. by threatening em-ployees with plant closure if they selected the Union torepresent them, and by refusing to permit the Union to postliterature on its bulletin board, while permitting the postingof other literature. Respondent engaged in, and is engagingin. unfair labor practices within the meaning of Sections8(a)(l) and 2(6) and (7) of the Act.5. By refusing since April 10. 1978, to recognize and bar-gain with the above-named Union as the exclusive repre-sentative of its employees in the appropriate unit set outabove, Respondent has engaged in, and is engaging in. un-fair labor practices within the meaning of Sections 8(a)( 1)and (5) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of' law.and the entire record and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER''The Respondent, Continental Kitchen Corporation, Shel-byville, Indiana, its officers, agents. successors, and assigns,shall:I. Cease and desist from:(a) Soliciting employee complaints and grievances andimpliedly promising to remedy such complaints and griev-ances in order to induce employees to withhold supportfrom, and to cease giving assistance to, Independent Unionof Electrical Radio and Machine Workers. AFI CIO-CLC, or any other labor organization.(b) Promising and instituting a job classification systemin order to induce employees to withhold their support' In the event no exceptions are filed as provided h) Sec. 10246 of theRules and Regulations of the National l.abor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions. and Order. and all objections thereto shall he deemedwaived for all purposes.from., and to cease giving assistance. to the above-namedUnion. or any other labor organization.(c) Threatening employees with plant closure if they se-lect the Union to represent them.(d) Refusing to permit the Utnion to post literature oncompany bulletin boards. while permitting the posting ofother literature.(e) Refusing to recognize and bargain with InternationalUnion of Electrical Radio and Machine Workers. AFl('10 CLC. as the exclusive representative of its employeesin an appropriate unit composed of:All full-time and regular part-time production andmaintenance employees at the Shelby ville, Indiana., fa-cility including all inspectors, all specialty departmentemployees, all shipping department employees, and allservice department employees, exclusive of all salesrepresentatives, all direct sales employees, all officeclerical employees, all professional employees, allguards and all supervisors as defined in the Act.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join or assist the above-named labor organization, or any other labor organization.to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act or to refrainfrom any or all such activities.2. Take the following affirmative action designed to elf-fectuate the policies of the Act:(a) Upon request, bargain collectively with InternationalUnion of Electrical, Radio and Machine Workers. AFLCIO CLC, as the exclusive representative of all employeesin the unit described above and, if an understanding isreached, embody such understanding in a signed agree-ment.lb) Post at its Shelbyville. Indiana. plant copies of' theattached notice marked "Appendix."', Copies of said no-tice, on forms provided by the Regional Director for Re-gion 25. after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered. defaced, or covered by anyother material.(c) Notify the Regional Director for Region 25. in writ-ing. within 20 days from the date of this Order, what stepshave been taken to comply herewith.As to Case 25-CA 6844, it is recommended that Objec-tions 2 and 4 be overruled, that Objections I. 3. and 5 besustained. and that the election be set aside and the petitionbe dismissed.IT IS F:RIIIR RE(()MMIEND) that the allegations of thecomplaint not hereinabove found to have been supportedby the evidence be. and they hereby are, dismissed.' In the eent that this Order is enforced bs a Judgment of a nitedStates ('ourt of Appeals. the words in the notice reading "Posted bh Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the nited States (Court of ppeals Fnforcing an Order of the Na-tiona l l.ahir Relitions Board "617